Citation Nr: 0836711	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for tinea pedis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1961 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In July 2007, the Board promulgated a decision with regard to 
an eye disability claim, and remanded the tinea pedis claim 
to the RO for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to December 6, 2005, the veteran's tinea pedis is 
manifested by complaints of itching and scaling of the skin; 
objective findings show scaling at the glabrous and non-
glabrous junction of his feet, dark and thickening cracking 
of the toenails, and medications that had consisted of 
unidentified creams and oral drugs.

2.  Beginning December 6, 2005, the veteran's tinea pedis is 
manifested by constant fungal infection of the feet and 
toenails affecting 3.6 percent of the total body and 0 
percent of the exposed body; his treatment consisted of a 
corticosteroid (betamethasone) that is not shown to be 
required for a total duration of six weeks or more in a 12-
month period.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinea pedis, 
for the period prior to December, 6, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2007).  

2.  The criteria for a 10 percent rating, and no higher, for 
tinea pedis, for the period beginning December 6, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2004 and August 2007.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence indicating an increase in severity of 
the service-connected disability and the effect that 
worsening has on the claimant's employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The August 2007 notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent the VCAA notice in August 2007 came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, 
issued in March 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in January 2006 and supplemental statements of the case 
in April 2006, July 2006, and March 2008, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the disability, and further notice 
of the exact same information would not aid in substantiating 
the claim.  For these reasons the content error did not 
affect the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881, 888-90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in November 2006.  The RO has 
obtained the private medical records from Singleton Health 
Center, as identified by the veteran.  The veteran has not 
identified any other pertinent evidence, including VA 
treatment records, for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for a higher rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in 
September 2004, December 2005, and February 2008, 
specifically to evaluate the nature and severity of the skin 
disability.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's tinea pedis has been evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813, 
ever since service connection was established effective in 
December 1984.  In this claim, he contends that his symptoms 
of rashes, scaliness, dryness, pain, and itching warrant a 
compensable rating.  

The pertinent evidence in the file consists of private 
medical records from Singleton Health Center and reports of 
VA examinations conducted in September 2004, December 2005, 
and February 2008.  

Under Diagnostic Code 7813, for evaluation of dermatophytosis 
(ringworm: of feet, tinea pedis), such is rated as scars 
(Diagnostic Codes 7801-7805), or as dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  In 
this case, as the predominant disability shown on VA 
examination and private records has been dermatitis, the 
veteran's tinea pedis is more appropriately evaluated under 
Code 7806 for dermatitis rather than Codes 7801-7805 for 
scarring.  

Under Diagnostic Code 7806, for evaluation of dermatitis or 
eczema, a noncompensable rating is assigned where there is 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected, and no more than topical 
therapy required during the past 12-month period.   

A 10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

The veteran's claim for a higher rating for tinea pedis was 
received in June 2004.  His only complaints at the time of a 
September 2004 VA examination was itching and scaling of the 
skin.  It was reported that he had tried creams and oral 
medications (these were not identified).  The skin disability 
did not affect his normal employment or recreational 
activities.  A physical examination revealed dark and 
thickening cracking of the toenails, and scaling at the 
glabrous and non-glabrous junction of his feet.  There was no 
painful range of motion and tenderness, and the diagnoses 
were chronic onychomycosis and tinea pedis.   On the basis of 
this evidence, a compensable rating is not warranted as it is 
not shown that at least 5 percent of the entire body is 
affected, at least 5 percent of exposed areas are affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required.  

On the basis of the evidence of the December 6, 2005 VA 
examination, however, a compensable rating is warranted.  At 
that time, the veteran indicated that the fungal infection of 
his feet, which progressed to affect his nails, initially was 
intermittent and responded to medications, but that his 
condition now was constant.  He reported that in the past he 
used creams and ointments (he could not identify them), but 
that he currently used a topical ointment, clotrimazole, 
daily and also topical betamethasone 0.1%  daily.  He 
complained of such symptoms as pain and pruritis.  He also 
reported that his condition did not affect his occupation, as 
he was now retired, but that it did affect his activities of 
daily living based on foot pain and itching, which were not 
controlled by medications.  The physical examination revealed 
that the veteran's skin condition affected 3.6 percent of the 
total body and 0 percent of the exposed body.  Both feet 
demonstrated moccasin-type scaling, and all nails were 
thickened, discolored, and misshapened.  There was no 
scarring.  The diagnoses were tinea pedis and onychomycosis.  
Given these findings, while the veteran does not meet the 
criteria for a compensable rating in terms of the extent of 
the area affected by the condition, he is shown to be 
treating his condition with a corticosteroid (betamethasone), 
which supports the assignment of a 10 percent rating.  The 
criteria for a 30 percent rating is not supported, as it is 
not shown that the corticosteroid was required for a total 
duration of six weeks or more during the preceding 12-month 
period or that the extent of the skin condition affects 20 
percent of the body or exposed areas.  

Private medical records dated in 2006 and 2007 from Singleton 
Health Center show that the veteran was treated occasionally 
for fungal conditions affecting his feet, most predominantly 
onychomycosis.  In January 2006, he was noted to have a foot 
fungus on the right and thickened nails.  In February 2006, 
he had a KOH test of the toenail beds, and was prescribed 
Lamisil.  In August 2006, it was noted that he was continued 
on Lamisil.  He was diagnosed with foot fungus in November 
2006.  In September 2007, he was seen with a rash between the 
toes and dark, thickened toenails.  The diagnoses included 
tinea pedis and onychomycosis.  In December 2007, he was 
given refills of his prescriptions, but it was suggested that 
he use a certain skin cream instead of his clotrimazole and 
betamethasone cream to the feet (it was noted that he used 
these due to dry skin).  A health maintenance record 
indicates that clotrimazole cream and betamethasone cream 
were both crossed out.  

At the time of a VA examination in February 2008, the 
veteran's complaints of rash, scaliness, dryness, pain and 
itching of the feet were noted.  He also noted that the 
cracking of the skin at times led to bleeding.  He was using 
Lamisil daily, Lotrimin, betamethasone 1%, and Darvocet for 
pain.  The findings were similar to those on the previous VA 
examination, except that there were no rashes in evidence.  
The examiner commented that the veteran was on systemic 
therapy for fungal infection and also on topical cortical 
steroids.  

Given the findings of the private doctor in 2006 and 2007 and 
those of the VA examiner in February 2008, the veteran 
continues to meet the criteria for a 10 percent rating under 
Code 7806.  The objective evidence, however, does not show 
that the veteran's tinea pedis meets the criteria for the 
next higher rating (30 percent) under Code 7806, because his 
skin condition does not affect at least 20 percent of the 
body or exposed areas or require a corticosteroid for a total 
duration of six weeks or more during the preceding 12-month 
period.  The private doctor, it appears, suggested replacing 
the corticosteroid with a skin cream in December 2007, yet 
the VA examiner in February 2008 noted that the veteran at 
that time used a topical cortical steroid.   

The Board concludes that, for the period prior to December 6, 
2005, clinical findings demonstrate that the veteran does not 
meet the criteria for a compensable rating, but that 
beginning December 6, 2005, he meets the criteria for a 10 
percent rating and no higher.  


ORDER

A compensable rating for tinea pedis, for the period prior to 
December 6, 2005, is denied.  

A 10 percent rating for tinea pedis, for the period beginning 
December 6, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


